United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3285
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Randall Lee Gamble,                      *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: November 6, 2002

                                   Filed: November 12, 2002
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Randall Lee Gamble challenges his conviction and sentence for conspiring to
distribute methamphetamine, conspiring to launder drug proceeds, and being a felon
in possession of a firearm. On appeal, Gamble argues his guilty plea was not
voluntary because the indictment was defective and because the district court* did not
conduct the plea hearing in conformity with Federal Rule of Criminal Procedure 11;
he did not receive notice his sentence could be statutorily enhanced; the district court

      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
used a stale conviction as a basis for applying the career-offender Guideline; and the
Attorney General had improperly changed the designation of methamphetamine from
a Schedule III to a Schedule II controlled substance. We reject these arguments.

       First, although a specific drug quantity was not charged in the indictment,
Gamble's 290-month sentence is less than the 360-month maximum allowable under
21 U.S.C. § 841(b)(1)(C), based on an earlier felony drug conviction and without
reference to drug quantity, and thus does not violate Apprendi v. New Jersey, 530
U.S. 466 (2000), see United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir.),
cert. denied, 531 U.S. 1026 (2000); and the money-laundering count set forth all the
elements of the charging statutes as required by Federal Rule of Criminal Procedure
7(c)(1). Second, the record shows the district court conducted the plea hearing under
Rule 11: it specifically reviewed the indictment with Gamble, he affirmed he
understood what he was charged with, and he described and affirmed his involvement
in the charged conduct. See Fed. R. Crim. P. 11(c), (f). Third, as noted in the plea
agreement Gamble signed, the government filed a 21 U.S.C. § 851 information giving
notice of an increased penalty based on Gamble's past felony drug conviction.
Fourth, the conduct underlying the charged offenses began within fifteen years of
Gamble's release from prison on an earlier conviction, and thus the conviction could
be counted for purposes of calculating Gamble's criminal history. See U.S.S.G. §
4A1.1, comment. (n.1). Finally, Congress has given the Attorney General authority
to transfer drugs from one schedule to another regardless of the drug's initial
placement. See 21 U.S.C. §§ 811(a)(1), 812(c).

      We thus affirm Gamble's convictions and sentences.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                         -2-